Exhibit 10.4

 

 

 

TERM COLLATERAL AGREEMENT

dated as of

July 31, 2015,

among

BUILDERS FIRSTSOURCE, INC.,

THE OTHER GRANTORS PARTY HERETO,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Term Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS   

SECTION 1.01.

  

Defined Terms

     1   

SECTION 1.02.

  

Other Defined Terms

     1    ARTICLE II    PLEDGE OF SECURITIES   

SECTION 2.01.

  

Pledge

     6   

SECTION 2.02.

  

Delivery of the Pledged Collateral

     6   

SECTION 2.03.

  

Representations, Warranties and Covenants

     7   

SECTION 2.04.

  

Registration in Nominee Name; Denominations

     8   

SECTION 2.05.

  

Voting Rights; Dividends and Interest

     9   

SECTION 2.06.

  

Article 8 Opt-In

     10    ARTICLE III    SECURITY INTERESTS IN PERSONAL PROPERTY   

SECTION 3.01.

  

Security Interest

     11   

SECTION 3.02.

  

Representations and Warranties

     13   

SECTION 3.03.

  

Covenants

     15   

SECTION 3.04.

  

Other Actions

     16   

SECTION 3.05.

  

Covenants Regarding Patent, Trademark and Copyright Collateral

     17    ARTICLE IV    REMEDIES   

SECTION 4.01.

  

Remedies upon Default

     18   

SECTION 4.02.

  

Application of Proceeds

     19   

SECTION 4.03.

  

Securities Act

     20   

SECTION 4.04.

  

Grant of License to Use Intellectual Property

     21    ARTICLE V    MISCELLANEOUS   

SECTION 5.01.

  

Notices

     22   

SECTION 5.02.

  

Waivers; Amendment

     22   

SECTION 5.03.

  

Collateral Agent’s Fees and Expenses; Indemnification

     22   

SECTION 5.04.

  

Successors and Assigns

     22   

SECTION 5.05.

  

Survival of Agreement

     23   

 

-i-



--------------------------------------------------------------------------------

SECTION 5.06.

  

Counterparts; Effectiveness; Several Agreement

     23   

SECTION 5.07.

  

Severability

     23   

SECTION 5.08.

  

Right of Set-off

     23   

SECTION 5.09.

  

Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent

     24   

SECTION 5.10.

  

WAIVER OF JURY TRIAL

     24   

SECTION 5.11.

  

Headings

     25   

SECTION 5.12.

  

Security Interest Absolute

     25   

SECTION 5.13.

  

Termination or Release

     25   

SECTION 5.14.

  

Additional Subsidiaries

     25   

SECTION 5.15.

  

Collateral Agent Appointed Attorney-in-Fact

     26   

SECTION 5.16.

  

ABL/Bond Intercreditor Agreement Governs

     26   

SECTION 5.17.

  

Delivery of ABL Priority Collateral

     27   

 

-ii-



--------------------------------------------------------------------------------

Schedules

Schedule I

  

Grantors

Schedule II

  

Pledged Equity Interests; Pledged Debt Securities

Schedule III

  

Intellectual Property

Schedule IV

  

Commercial Tort Claims

Exhibits

Exhibit I

  

Form of Grantor Supplement

Exhibit II

  

Form of Copyright Security Agreement

Exhibit III

  

Form of Patent Security Agreement

Exhibit IV

  

Form of Trademark Security Agreement

 

-iii-



--------------------------------------------------------------------------------

TERM COLLATERAL AGREEMENT dated as of July 31, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) among
BUILDERS FIRSTSOURCE, INC., a Delaware corporation (the “Borrower”), the other
GRANTORS from time to time party hereto and Deutsche Bank AG New York Branch, as
Term Collateral Agent (in such capacity, together with its successors and
assigns, the “Term Collateral Agent”).

Reference is made to the Term Loan Credit Agreement dated as of the date hereof
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Term Administrative Agent. The Lenders have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. The Grantors (other than the Borrower) are Affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the New York UCC (as defined herein) and not defined
in this Agreement or the Credit Agreement shall have the meaning specified in
the New York UCC. The term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

(b) The rules of construction specified in Sections 1.03 and 1.04 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Credit Agreement” means the Credit Agreement dated as of the Effective Date
(as defined in the Credit Agreement) among the Borrower, the Subsidiaries of the
Borrower party thereto, SunTrust Bank, as administrative and collateral agent
and the lenders party thereto from time to time, as amended, modified,
supplemented, substituted, replaced, restated or refinanced, in whole or in
part, from time to time (whether with the original administrative agent and
lenders or other agents and lenders or otherwise and whether provided under the
original ABL Credit Agreement or another credit agreement, indenture,
instrument, other document or otherwise, unless such credit agreement,
indenture, instrument or document expressly provides that it is not an ABL
Credit Agreement).

“ABL Representative” means initially, Suntrust Bank, in its capacity as
administrative agent and collateral agent under the ABL Credit Agreement and the
other ABL Loan Documents and any other administrative agent, collateral agent or
representative of the holders

 

-1-



--------------------------------------------------------------------------------

of ABL Obligations appointed as a representative for purposes related to the
administration of the security documents pursuant to the ABL Credit Agreement,
in such capacity as provided in the ABL Credit Agreement.

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account, Chattel Paper or General
Intangible.

“After-acquired Debt” has the meaning set forth in the definition of Pledged
Collateral.

“After-acquired Shares” has the meaning set forth in the definition of Pledged
Collateral.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Term Collateral Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit II hereto.

“Copyrights” shall mean, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all copyrights, rights
and interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Discharge of Senior Secured Debt Obligations” has the meaning assigned to such
term in the ABL/Bond Intercreditor Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

-2-



--------------------------------------------------------------------------------

“Excluded Accounts” shall have the meaning assigned to such term in the ABL
Credit Agreement.

“Excluded CFC” means any Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

“Excluded Collateral” shall mean (i) any governmental licenses or state or local
franchises, charters or authorizations, to the extent a security interest in any
such licenses, franchise, charter or authorization would be prohibited or
restricted thereby (including any legally effective prohibition or restriction),
(ii) pledges and security interests prohibited by applicable law, rule or
regulation (including any legally effective requirement to obtain the consent of
any governmental authority), (iii) margin stock and, to the extent prohibited by
the terms of any applicable organizational documents, joint venture agreement or
shareholders’ agreement, equity interests in any person other than wholly-owned
restricted subsidiaries, (iv) assets to the extent a security interest in such
assets would result in material adverse tax consequences as reasonably
determined by the Borrower in consultation with the Term Administrative Agent,
(v) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, (vi) any lease,
license or other agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money or similar arrangement or create a right of termination in favor
of any other party thereto (other than the Borrower or its Subsidiaries) after
giving effect to the applicable anti-assignment provisions of the UCC or other
similar applicable law, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or other similar
applicable law notwithstanding such prohibition, (vii) any Excluded Real
Property, (viii) any rolling stock and (ix) Excluded Accounts listed in clauses
(iii) and (iv) of the definition of Excluded Accounts in the ABL Credit
Agreement.

“Excluded Equity Interests” shall mean (a) any of the outstanding voting Equity
Interests or other voting ownership interests of any Excluded CFC or FSHCO in
excess of 65% of all the Equity Interests or other voting ownership interests of
such Excluded CFC or FSHCO designated as having voting power, (b) any equity or
other voting ownership interests in any Subsidiary that is not a first tier
Subsidiary of the Borrower or a Guarantor, (c) any Equity Interests to the
extent the pledge thereof would be prohibited or limited by any applicable law,
rule or regulation existing on the date hereof or on the date such Equity
Interests are acquired by the Borrower or a Guarantor or on the date the issuer
of such Equity Interests is created, (d) the Equity Interests of a Subsidiary
(other than a Wholly-Owned Subsidiary) the pledge of which would violate a
contractual obligation to the owners of the other Equity Interests of such
Subsidiary (other than any such owners that are the Borrower or Affiliates of
the Borrower) that is binding on or relating to such Equity Interests and
(e) the Equity Interests of any Unrestricted Subsidiaries.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

 

-3-



--------------------------------------------------------------------------------

“FSHCO” means any Subsidiary that is not a Foreign Subsidiary that owns no
material assets other than the capital stock of one or more Subsidiaries that
are Excluded CFCs.

“Grantor Supplement” means an instrument in the form of Exhibit I hereto, or any
other form approved by the Term Collateral Agent, and in each case reasonably
satisfactory to the Term Collateral Agent.

“Grantors” means (a) the Borrower, (b) each other Subsidiary identified on
Schedule I hereto and (c) each Subsidiary that becomes a party to this Agreement
as a Grantor on or after the Effective Date.

“Intellectual Property” shall mean, with respect to any Grantor, all
intellectual and similar property of every kind and nature now owned or
hereafter acquired by such Grantor, including Patents, Copyrights, Trademarks
and all related documentation and registrations and all additions, improvements
or accessions to any of the foregoing.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I to the Credit Agreement.

“Inventory” shall have the meaning set forth in Article 9 of the UCC and shall
include, without limitation, (a) all goods intended for sale or lease or for
display or demonstration, (b) all work in process, and (c) all raw materials and
other materials and supplies of every nature and description used or which might
be used in connection with the manufacture, packing, shipping, advertising,
selling, leasing or furnishing of goods or services or otherwise used or
consumed in the conduct of business.

“Licenses” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all written licensing agreements or
similar arrangements in and to its owned (1) Patents, (2) Copyrights, or
(3) Trademarks, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future breaches thereof, and
(c) all rights to sue for past, present, and future breaches thereof.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patents” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit III hereto.

 

-4-



--------------------------------------------------------------------------------

“Pledged Collateral” shall mean collectively, (a) all of the Equity Interests of
Restricted Subsidiaries that are Material Subsidiaries (other than Excluded
Equity Interests) held by the Grantors, including such Equity Interests
described in Schedule 6 in the Perfection Certificate issued by the entities
named therein and all other Equity Interests required to be pledged by any
Grantor under Article 5.11 of the Credit Agreement (the “After-acquired Shares”)
(the “Pledged Equity Securities”) and (b) each promissory note (including the
Intercompany Note), Tangible Chattel Paper and Instrument evidencing
Indebtedness in excess of $1,000,000 (individually) owed to any Grantor (other
than such promissory notes, Tangible Chattel Paper and Instruments that are
Excluded Collateral) described in Schedule 7 in the Perfection Certificate and
issued by the entities named therein and all other Indebtedness owed to any
Grantor hereafter and required to be pledged by any Grantor pursuant to
Section 5.12 of the Credit Agreement (the “After-acquired Debt”), in each case
as such Section may be amended pursuant to Section 9.02 of the Credit Agreement
(the “Pledged Debt Securities”).

“Pledged Debt Securities” has the meaning assigned to such term in clause (b) of
the definition of Pledged Collateral.

“Pledged Equity Interests” has the meaning assigned to such term in clause
(a) of the definition of Pledged Collateral.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
securities (to the extent certificated) now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

“Receivables” shall mean the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money that are
General Intangibles or that are otherwise included as Collateral.

“Secured Parties” means (a) each Lender, (b) the Term Administrative Agent,
(c) the Term Collateral Agent, (d) each holder of Secured Swap Obligations,
(e) each holder of Secured Cash Management Obligations (f) each Lead Arrangers,
(g) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (h) the permitted successors and assigns of
each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Stock Rights” shall mean all dividends, instruments or other distributions and
any other right or property which any Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest constituting Collateral and any right to receive
earnings, in which such Grantor now has or hereafter acquires any right, issued
by an issuer of such Equity Interest.

“Trademark Security Agreement” means the Trademark Security Agreement
substantially in the form of Exhibit IV hereto.

 

-5-



--------------------------------------------------------------------------------

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all trademarks
(including service marks), trade names, trade dress, and trade styles and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all renewals of the foregoing; (c) all
income, royalties, damages, and payments now or hereafter due or payable with
respect thereto, including, without limitation, damages, claims, and payments
for past and future infringements thereof; (d) all rights to sue for past,
present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (e) all
rights corresponding to any of the foregoing throughout the world.

“UCC” shall mean the New York UCC; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Term Collateral Agent’s and the Secured Parties’ security interest in any
item or portion of the Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“Vehicles” shall mean all vehicles covered by a certificate to title law of any
state and all tires and other appurtenances to any of the foregoing.

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby pledges, assigns
and grants to the Term Collateral Agent, on behalf of and for the benefit of the
Secured Parties, a security interest in all of its right, title and interest in,
to and under all of the Pledged Collateral.

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Pledged Collateral” include or the security interest attach to any
Excluded Collateral or Excluded Equity Interests.

SECTION 2.02. Delivery of the Pledged Collateral.

(a) Subject to the Pari Passu Intercreditor Agreement and the ABL/Bond
Intercreditor Agreement, each Grantor will promptly deliver to the Term
Collateral Agent (or its non-fiduciary agent or designee) upon execution of this
Agreement all certificates, now or hereafter acquired, if any, representing or
evidencing the Pledged Collateral to the extent such certificates constitute
certificated securities (other than checks received in the ordinary course of
business), together with duly executed instruments of transfer or assignments in
blank.

(b) Except as otherwise addressed in Section 3.03(b) herein, if any amount
payable with respect to any Indebtedness owed to any Grantor shall be or become
evidenced by any promissory note (which may be a global note), such note or
instrument shall be promptly delivered (but in any event within 45 days of
receipt (other than any promissory note in an aggregate principal amount of less
than $1,000,000 owed to the applicable Grantor by any Person) by such

 

-6-



--------------------------------------------------------------------------------

Grantor or such longer period as the Term Collateral Agent may agree in its
reasonable discretion) to the Term Collateral Agent, for the benefit of the
Secured Parties, together with an undated instrument of transfer duly executed
in blank and in a manner reasonably satisfactory to the Term Collateral Agent.

(c) Upon delivery to the Term Collateral Agent, (i) any certificate or
promissory note representing Pledged Securities shall be accompanied by undated
stock or note powers, as applicable, duly executed in blank or other undated
instruments of transfer duly executed in blank and reasonably satisfactory to
the Term Collateral Agent and by such other instruments and documents as the
Term Collateral Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed in blank by the applicable Grantor and
such other instruments and documents as the Term Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such Pledged Securities, which schedule shall be deemed attached to,
and shall supplement, Schedule II hereto and be made a part hereof; provided,
that failure to provide any such schedule hereto shall not affect the validity
of such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

SECTION 2.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Term Collateral
Agent, for the benefit of the Secured Parties, that:

(a) as of the Effective Date, Schedule II hereto sets forth a true and complete
list, with respect to each Grantor, of all the Pledged Equity Interests owned by
such Grantor in any Subsidiary and the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity Interests owned by such Grantor and all the Pledged Debt
Securities owned by such Grantor;

(b) the Pledged Equity Interests and the Pledged Debt Securities have been duly
and validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity Interests, are fully paid and, in the case of corporate
interests, nonassessable and (ii) in the case of Pledged Debt Securities, are
legal, valid and binding obligations of the issuers thereof, except to the
extent that enforceability of such obligations may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditor’s rights
generally; provided that the foregoing representations, insofar as they relate
to the Pledged Collateral issued by a Person other than the Borrower or any
Subsidiary, are made to the knowledge of the Grantors;

(c) except for the security interests granted hereunder and under any other Loan
Documents, each of the Grantors (i) is and, subject to any transfers made in
compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule II
hereto as owned by such Grantor, (ii) holds the same free and clear of all
Liens, other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement and transfers made in compliance with the Credit Agreement, (iii) will
make no further assignment, pledge, hypothecation or transfer of, or create or
permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement and transfers made in compliance with the Credit Agreement,

 

-7-



--------------------------------------------------------------------------------

and (iv) will use commercially reasonable efforts to defend its title or
interest thereto or therein against any and all Liens (other than the Liens
created by this Agreement and the other Loan Documents and Liens permitted
pursuant to Section 6.02 of the Credit Agreement), however arising, of all
Persons whomsoever;

(d) except for restrictions and limitations imposed by or otherwise permitted by
the Loan Documents (including pursuant to the ABL Loan Documents and any Liens
permitted pursuant to Section 6.02 of the Credit Agreement) or securities laws
generally, the Pledged Equity Interests and, to the extent issued by the
Borrower or any Subsidiary, the Pledged Debt Securities are and will continue to
be freely transferable and assignable, and none of the Pledged Equity Interests
and, to the extent issued by the Borrower or any Subsidiary, none of the Pledged
Debt Securities are or will be subject to any option, right of first refusal,
shareholders agreement or Organizational Document provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
in any manner adverse to the Secured Parties in any material respect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Term Collateral Agent of rights and remedies
hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities constituting certificated securities are delivered
to the Term Collateral Agent in accordance with this Agreement, the Term
Collateral Agent will obtain a legal, valid and perfected lien upon and security
interest in such Pledged Securities, free of any adverse claims, under the New
York UCC to the extent such lien and security interest may be created and
perfected under the New York UCC, as security for the payment and performance of
the Secured Obligations; and

(g) subject to the terms of this Agreement and to the extent permitted by
applicable law, each Grantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default, it will comply with the instructions of
the Term Collateral Agent with respect to the Equity Interests in such Grantor
that constitute Pledged Equity hereunder that are not certificated without
further consent by the applicable owner or holder of such Equity Interests.

SECTION 2.04. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and is continuing and the Term Collateral Agent
shall have notified the Grantors in writing of its intent to exercise such
rights, the Term Collateral Agent, on behalf of the Secured Parties, shall have
the right (in its sole and absolute discretion) to hold the Pledged Securities
in the name of the applicable Grantor, endorsed or assigned in blank or in favor
of the Term Collateral Agent or in its own name as pledgee or in the name of its
nominee (as pledgee or as sub-agent), and each Grantor will promptly give to the
Term Collateral Agent copies of any notices or other communications received by
it with respect to Pledged Securities registered in the name of such Grantor.
Upon the occurrence and during the continuance of an Event of Default, the Term
Collateral Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any reasonable purpose consistent with this Agreement.

 

-8-



--------------------------------------------------------------------------------

SECTION 2.05. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and is continuing and the Term Collateral
Agent shall have notified the Grantors in writing that their rights under this
Section 2.05 are being suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof;

(ii) the Term Collateral Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section; and

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, shall be forthwith delivered
to the Term Collateral Agent in the same form as so received (with any necessary
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Term Collateral Agent), in each case, to the extent required
pursuant to Section 2.02 or Section 2.06. So long as no Event of Default has
occurred and is continuing, the Term Collateral Agent shall promptly deliver to
each Grantor any Pledged Securities in its possession if requested to be
delivered to the issuer thereof in connection with any exchange or redemption of
such Pledged Securities permitted by the Credit Agreement in accordance with
this Section 2.05(a)(iii), subject to receipt by the Term Collateral Agent of a
certificate of a Responsible Officer of the Borrower with respect thereto and
other documents reasonably requested by the Term Collateral Agent.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Term Collateral Agent shall have notified the Grantors, as applicable, of
the suspension of their rights under paragraph (a)(iii) of this Section 2.05,
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.05 shall cease, and all such rights shall
thereupon become vested in the Term Collateral Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions; provided that, to the extent
directed by the Required Lenders, the Term Collateral Agent shall have the right
from time to time following the occurrence and during the continuance of an
Event of Default to permit

 

-9-



--------------------------------------------------------------------------------

the Grantors to exercise such rights. All dividends, interest, principal or
other distributions received by any Grantor contrary to the provisions of this
Section 2.05 shall be held for the benefit of the Term Collateral Agent and the
other Secured Parties and shall be forthwith delivered to the Term Collateral
Agent upon demand in the same form as so received (with any necessary
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Term Collateral Agent). Any and all money and other property
paid over to or received by the Term Collateral Agent pursuant to the provisions
of this paragraph (b) shall be retained by the Term Collateral Agent in an
account to be established by the Term Collateral Agent upon receipt of such
money or other property and, to the extent so received, shall, subject to any
applicable Intercreditor Agreement, be applied in accordance with the provisions
of Section 4.02. After all Events of Default have been cured or waived and the
Borrower has delivered to the Term Collateral Agent a certificate of a
Responsible Officer of the Borrower to that effect, the Term Collateral Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.05 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Term Collateral Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 2.05, all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 2.05, and the
obligations of the Term Collateral Agent under paragraph (a)(ii) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Term Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Term Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Term Collateral Agent a certificate of a Responsible
Officer of the Borrower to that effect, all rights vested in the Term Collateral
Agent pursuant to this paragraph (c) shall cease, and the Grantors shall have
the exclusive right to exercise the voting and consensual rights and powers they
would otherwise be entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.05.

(d) Any notice given by the Term Collateral Agent to the Grantors, suspending
their rights under paragraph (a) of this Section 2.05 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Term Collateral Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Term Collateral Agent’s rights to give additional notices from time to time
suspending other rights; provided that the Term Collateral Agent shall only
provide any such notice if an Event of Default has occurred and is continuing.

SECTION 2.06. Article 8 Opt-In. No Grantor shall take any action to cause any
membership interest, partnership interest, or other equity interest of any
limited liability company or limited partnership owned or controlled by any
Grantor comprising Collateral to be or become a “security” within the meaning
of, or to be governed by Article 8 of the UCC as in effect under the laws of any
state having jurisdiction and shall not cause or permit any such limited
liability

 

-10-



--------------------------------------------------------------------------------

company or limited partnership to “opt in” or to take any other action seeking
to establish any membership interest, partnership interest or other equity
interest of such limited liability company or limited partnership comprising the
Collateral as a “security” or to become a certificated security, in each case,
without delivering all certificates evidencing such interest to the Term
Collateral Agent in accordance with and as required by Section 2.02 or, in the
case of any uncertificated security, without taking such steps, to the extent
requested by the Term Collateral Agent (following notice to the Term Collateral
Agent of any such change, which shall be promptly provided by such Grantor), to
provide the Term Collateral Agent with control (as defined in Article 8-106 of
the UCC) of any such security.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
pledges, assigns and grants to the Term Collateral Agent, on behalf of and for
the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all of its right, title and interest in, to and under all of the
following property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of, such Grantor, and regardless of
where located (all of which are collectively referred to as the “Article 9
Collateral”):

 

  (a) all Accounts;

 

  (b) all Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper);

 

  (c) all Intellectual Property;

 

  (d) all Documents;

 

  (e) all Equipment;

 

  (f) all Fixtures;

 

  (g) all General Intangibles;

 

  (h) all Goods;

 

  (i) all Instruments;

 

  (j) all Inventory;

 

  (k) all Investment Property;

 

  (l) all Letter-of-Credit Rights and Supporting Obligations;

 

  (m) all Deposit Accounts;

 

-11-



--------------------------------------------------------------------------------

  (n) all Vehicles;

 

  (o) all Commercial Tort Claims as specified from time to time in Schedule IV
hereto (as the same may be updated from time to time in accordance with the
terms hereof);

 

  (p) all cash or other property deposited with the Term Collateral Agent or any
Secured Party or any Affiliate of the Term Collateral Agent or any Secured Party
or which the Term Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, or any Secured Party or such Affiliate is entitled to
retain or otherwise possess as collateral pursuant to the provisions of this
Agreement or the Credit Agreement;

 

  (q) all books, records, files, correspondence, computer programs, tapes, disks
and related data processing software which contain information identifying or
pertaining to any of the foregoing or any Account Debtor or showing the amounts
thereof or payments thereon or otherwise necessary or helpful in the realization
thereon or the collection thereof;

 

  (r) As-Extracted Collateral; and

 

  (s) any and all accessions to, substitutions for and replacements, products
and cash and non-cash proceeds (including Stock Rights) of the foregoing
(including any claims to any items referred to in this definition and any claims
against third parties for loss of, damage to or destruction of any or all of the
Collateral or for proceeds payable under or unearned premiums with respect to
policies of insurance) in whatever form, including cash, negotiable instruments
and other instruments for the payment of money, Chattel Paper, collateral
agreements and other documents.

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Article 9 Collateral” include or the Security Interest attach to any
Excluded Collateral.

(b) Each Grantor hereby irrevocably authorizes the Term Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant U.S. jurisdiction any financing statements, with respect to the
Collateral or any part thereof and amendments thereto that (i) describe the
collateral covered thereby in any manner that the Term Collateral Agent
reasonably determines is necessary or advisable to ensure the perfection of the
security interest in the Collateral granted under this Agreement, including
indicating the Collateral as “all assets” of such Grantor or words of similar
effect, and (ii) contain the information required by Article 9 of the UCC for
the filing of any financing statement or amendment, including whether such
Grantor is an organization, the type of organization and, if required, any
organizational identification number issued to such Grantor. Each Grantor agrees
to provide such information to the Term Collateral Agent promptly upon request.

The Term Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office), such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming,

 

-12-



--------------------------------------------------------------------------------

continuing, enforcing or protecting the Security Interest in Article 9
Collateral consisting of Patents, Trademarks or Copyrights granted by each
Grantor and naming any Grantor or the Grantors as debtors and the Term
Collateral Agent as secured party.

(c) The Security Interest and the security interest granted pursuant to
Article II are granted as security only and shall not subject the Term
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

SECTION 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Term Collateral Agent, for the benefit of the
Secured Parties, that:

(a) each Grantor has good title or valid leasehold interests in the tangible
Article 9 Collateral material to its business with respect to which it has
purported to grant a Security Interest hereunder, free and clear of any Liens,
(i) except for Liens expressly permitted pursuant to Section 6.02 of the Credit
Agreement and (ii) except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes, in each
case to the extent the failure to have such good title or valid leasehold
interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and has full power and authority to grant
to the Term Collateral Agent, for the benefit of the Secured Parties, the
Security Interest in such tangible Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained and except to the extent that
failure to obtain or make such consent or approval, as the case may be,
individually or in aggregate, could not reasonably be expected to have a
Material Adverse Effect;

(b) the Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and
jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Effective Date. The Uniform Commercial Code
financing statements or other appropriate filings, recordings or registrations
prepared by the Term Collateral Agent based upon the information provided to the
Term Collateral Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 4 to the
Perfection Certificate (or specified by notice from the Borrower to the Term
Collateral Agent after the Effective Date in the case of filings, recordings or
registrations required by Section 5.12 of the Credit Agreement), are all the
filings, recordings and registrations that are necessary to establish a legal,
valid and perfected security interest in favor of the Term Collateral Agent, for
the benefit of the Secured Parties, in respect of all Article 9 Collateral in
which the Security Interest may be perfected by such filing, recording or
registration in the United States, and as of the date hereof, no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration (other than filings, if any, which shall be made in the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable, to record the Security Interest in Article 9 Collateral consisting
of filed, registered or applied-for United States Patents, Trademarks and
Copyrights) is necessary, except as provided under applicable law with respect
to the filing of continuation statements (other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting

 

-13-



--------------------------------------------------------------------------------

of registered or applied for Patents, Trademarks and Copyrights filed, acquired
or developed by a Grantor after the date hereof). The Grantors represent and
warrant that, if applicable, a fully executed Patent Security Agreement,
Trademark Security Agreement and Copyright Security Agreement, in each case
containing a list of the Article 9 Collateral consisting of United States
registered Patents, United States registered Trademarks and United States
registered Copyrights (and applications for any of the foregoing), as
applicable, and executed by each Grantor owning any such Article 9 Collateral,
have been delivered to the Term Collateral Agent for recording with the United
States Patent and Trademark Office or the United States Copyright Office as
applicable to establish a legal, valid and perfected security interest in favor
of the Term Collateral Agent, for the benefit of the Secured Parties, in respect
of all Article 9 Collateral consisting of registered and applied for Patents,
Trademarks and Copyrights in which a security interest may be filed, recorded or
registered in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable. No further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of registered and applied for Patents,
Trademarks and Copyrights acquired or developed by a Grantor after the date
hereof);

(c) the Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in paragraph (b) of this
Section 3.02 (including payment of applicable fees in connection therewith), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the applicable jurisdiction in the United
States pursuant to the Uniform Commercial Code and (iii) subject to the filings
described in paragraph (b) of this Section 3.02, a perfected security interest
in all Article 9 Collateral in which a security interest may be perfected upon
the receipt and recording of a Patent Security Agreement, a Trademark Security
Agreement and a Copyright Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than Liens permitted pursuant to Section 6.02 of the
Credit Agreement;

(d) as of the Effective Date, Schedule III hereto sets forth a true and complete
list, with respect to each Grantor, of (i) all of such Grantor’s Patents and
Trademarks applied for or issued or registered with the United States Patent and
Trademark Office, including the name of the registered owner or applicant and
the registration, application, or publication number, as applicable, of each
such Patent or Trademark and (ii) all of such Grantor’s Copyrights applied for
or registered with the United States Copyright Office, including the name of the
registered owner and the registration number of each such Copyright; and

(e) none of the Grantors has filed or consented to (i) the filing of any
financing statement or analogous document, in each case with respect to a Lien,
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, or (ii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office, except, in each case, for Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

 

-14-



--------------------------------------------------------------------------------

SECTION 3.03. Covenants. (a) Each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to (i) defend title to the
Article 9 Collateral (other than Intellectual Property, which is governed by
Section 3.05) against all Persons, except with respect to Article 9 Collateral
that such Grantor determines in its reasonable business judgment is no longer
necessary or beneficial to the conduct of such Grantor’s business, and
(ii) defend the Security Interest of the Term Collateral Agent in the Article 9
Collateral and the priority thereof against any Lien, in each case subject to
(x) Liens permitted pursuant to Section 6.02 of the Credit Agreement,
(y) transfers made in compliance with the Credit Agreement and (z) the rights of
such Grantor under Section 9.14 of the Credit Agreement and corresponding
provisions of the Security Documents to obtain a release of the Liens created
under the Security Documents.

(b) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Term Collateral Agent may from time to time reasonably
request to obtain, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any reasonable and
documented or invoiced out-of-pocket fees and Taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements or other documents in
connection herewith or therewith. If any amount payable to any Grantor under or
in connection with any of the Article 9 Collateral shall be or become evidenced
by any promissory note (which may be a global note) or other instrument (other
than any promissory note or other instrument in an aggregate principal amount of
less than $1,000,000 owed to the applicable Grantor by any Person), such note or
instrument shall be promptly delivered (but in any event within 45 days of
receipt by such Grantor or such longer period as the Term Collateral Agent may
agree in its reasonable discretion) to the Term Collateral Agent, for the
benefit of the Secured Parties, together with an undated instrument of transfer
duly executed in blank and in a manner reasonably satisfactory to the Term
Collateral Agent.

(c) At its option, the Term Collateral Agent may, with three (3) Business Day’s
prior written notice to the Borrower, discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the tangible Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the tangible Article 9 Collateral to the extent any Grantor
fails to do so as required by the Credit Agreement, this Agreement or any other
Loan Document and within a reasonable period of time after the Term Collateral
Agent has reasonably requested that it do so; provided that nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Term Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

(d) The exercise by the Term Collateral Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under each
contract, agreement or instrument relating to the Article 9 Collateral unless
the Term Collateral Agent has expressly in writing assumed such duties and
obligations and each Grantor jointly and severally agrees to indemnify and hold
harmless the Term Collateral Agent and the other Secured Parties from and
against any and all liability for such performance.

 

-15-



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein to the contrary, it is understood that no
Grantor shall be required by this Agreement to better assure, preserve, protect
or perfect the Security Interest created hereunder by any means other than
(i) filings of financing statements pursuant to the Uniform Commercial Code,
(ii) filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office), in respect of registered or applied
for Intellectual Property, (iii) in the case of Collateral that constitutes
Pledged Securities, Instruments, Tangible Chattel Paper or Negotiable Documents
(other than those Negotiable Documents held in the ordinary course of business),
delivery thereof to the Term Collateral Agent in accordance with the terms
hereof (together with, where applicable, undated stock or note powers or other
undated proper instruments of assignment) and (iv) other actions to the extent
required by Section 3.04 hereunder. No Grantor shall be required to (i) complete
any filings or other action with respect to the better assurance, preservation,
protection or perfection of the security interests created hereby in any
jurisdiction outside of the United States or to reimburse the Administrative
Agent for any costs incurred in connection with the same or (ii) except as
required by Section 3.04(e) below, deliver control agreements with respect to,
or confer perfection by “control” over, any Deposit Accounts, Securities
Accounts or Commodity Accounts.

SECTION 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Term Collateral Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral, such Grantor shall promptly (but in any
event within 45 days of receipt by such Grantor or such longer period as the
Term Collateral Agent may agree in its reasonable discretion) endorse, assign
and deliver the same to the Term Collateral Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the Term
Collateral Agent may from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities
constituting Collateral, such Grantor shall forthwith endorse, assign and
deliver the same to the Term Collateral Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the Term
Collateral Agent may from time to time reasonably request.

(c) [Reserved].

(d) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim (in respect of which a complaint or counterclaim has been
filed by or on behalf of such Grantor) seeking damages in an amount reasonably
estimated to exceed $1,000,000, such Grantor shall promptly notify the Term
Collateral Agent thereof in a writing signed by such Grantor, including a
summary description of such claim, and Schedule IV hereto shall be deemed to be
supplemented to include such description of such Commercial Tort Claim as set
forth in such writing.

(e) Control Agreements. With respect to each Deposit Account and Securities
Account subject to a control agreement for the benefit of an ABL Representative
(the “ABL Control Agreement”), the applicable Grantor shall deliver to the Term
Collateral Agent a duly executed control agreement, in form reasonably
satisfactory to the Term Collateral Agent, granting to the Term Collateral Agent
“control” within the meaning of the UCC over such Deposit Account or Securities
Account at the time it enters into such ABL Control Agreement or with respect to
any ABL Control Agreement outstanding on the date hereof, within 90 days of the
date hereof (or such later date as may be agreed to by the Term Collateral Agent
in its reasonable discretion).

 

-16-



--------------------------------------------------------------------------------

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except to the extent a failure to act could not reasonably be expected to
have a Material Adverse Effect of the type referred to in clause (a) or (b) of
the definition of such term in the Credit Agreement, with respect to
registration or pending application of each item of its Intellectual Property
for which such Grantor has standing and ability to do so, each Grantor agrees to
take commercially reasonable efforts to (i) take all steps to maintain the
validity and enforceability of any United States registered Intellectual
Property (or applications therefor) and to maintain such registrations and
applications of Intellectual Property in full force and effect and (ii) pursue
the registration and maintenance of each Patent, Trademark or Copyright
registration or application that is material to the conduct of such Grantor’s
business. Grantor shall take commercially reasonable steps to defend title to
and ownership of its Intellectual Property that is material to the conduct of
such Grantor’s business. Notwithstanding the foregoing, nothing in this
Section 3.05 shall prevent any Grantor from disposing of, discontinuing the use
or maintenance of, abandoning, failing to pursue or enforce or otherwise
allowing to lapse, terminate, be invalidated or put into the public domain any
of its registered or applied for Intellectual Property that is no longer used or
useful, or economically practicable to maintain, or if such Grantor determines
in its reasonable business judgment that such discontinuance is desirable in the
conduct of its business.

(b) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property after the Effective Date (i) the provisions of this
Agreement shall automatically apply thereto and (ii) any such Intellectual
Property shall automatically become Intellectual Property subject to the terms
and conditions of this Agreement, except, with respect to each of (i) and
(ii) above, if such Intellectual Property is obtained under a license from a
third party under which a security interest would not be permitted. For the
avoidance of doubt, a security interest shall not be granted in any Intellectual
Property that constitutes an Excluded Asset.

(c) Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) whenever a certificate is delivered or required to be
delivered pursuant to Section 5.03(b) of the Credit Agreement, deliver to the
Term Collateral Agent a schedule setting forth all of such Grantor’s registered
and applied for Patents, Trademarks and Copyrights that are not listed on
Schedule III hereto or on a schedule previously provided to the Term Collateral
Agent pursuant to this Section 3.05(c), and (ii) within a reasonable time
following the request of the Term Collateral Agent, execute and deliver a Patent
Security Agreement, Trademark Security Agreement or Copyright Security
Agreement, as applicable, in respect of such Patents, Trademarks and Copyrights,
and any and all other agreements, instruments, documents and papers as the Term
Collateral Agent may reasonably request to evidence and perfect the Security
Interest in such registered or applied for Patents, Trademarks or Copyrights.

 

-17-



--------------------------------------------------------------------------------

ARTICLE IV

Remedies

SECTION 4.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on demand,
each item of Collateral to the Term Collateral Agent or any Person designated by
the Term Collateral Agent, and it is agreed that the Term Collateral Agent shall
have the right to take any of or all the following actions at the same or
different times: (a) with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantors to the Term Collateral Agent, for the benefit of the
Secured Parties, or to license or sublicense, whether on an exclusive or
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Term Collateral Agent shall
determine (other than in violation of any of the then existing licensing
arrangements to the extent that waivers cannot be obtained) in connection with
exercise of its remedies hereunder, and (b) with or without legal process and
with or without prior notice or demand for performance, to take possession of
the Article 9 Collateral and the Pledged Collateral and occupy any premises
owned or, to the extent lawful and permitted, leased by any of the Grantors
where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under the Uniform Commercial Code or other applicable law. Without limiting the
generality of the foregoing, each Grantor agrees that the Term Collateral Agent
shall have the right, subject to the mandatory requirements of applicable law
and the notice requirements described below, to sell or otherwise dispose of all
or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Term Collateral Agent shall deem appropriate. The Term
Collateral Agent shall be authorized at any such sale of securities (if it deems
it advisable to do so) to restrict the prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Term Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any sale of Collateral
shall hold the property sold absolutely free from any claim or right on the part
of any Grantor, and each Grantor hereby waives (to the extent permitted by law)
all rights of redemption, stay and appraisal that such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Term Collateral Agent shall give the applicable Grantors no less than
10 days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Term Collateral Agent’s intention to make any sale
of Collateral. Such notice, in the case of a public sale, shall state the time
and place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Term Collateral Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Term Collateral
Agent may (in its sole and absolute

 

-18-



--------------------------------------------------------------------------------

discretion) determine. The Term Collateral Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The Term
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Term Collateral Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Term Collateral Agent and the other Secured Parties shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Term Collateral Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Term Collateral Agent shall have entered
into such an agreement all Events of Default shall have been remedied and the
Secured Obligations paid in full. As an alternative to exercising the power of
sale herein conferred upon it, the Term Collateral Agent may proceed by a suit
or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercial reasonableness
standards as provided in Section 9-610(b) of the New York UCC or its equivalent
in other jurisdictions.

SECTION 4.02. Application of Proceeds. Subject to the terms of any applicable
intercreditor agreement contemplated by the Credit Agreement, the Term
Collateral Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all reasonable and documented or invoiced out-of-pocket
costs and expenses incurred by the Term Collateral Agent in connection with such
collection or sale or otherwise in connection with this Agreement, any other
Loan Document or any of the Secured Obligations, including all reasonable and
documented or invoiced out-of-pocket court costs and the fees and expenses of
its agents and legal counsel (limited, in the case of (x) legal fees and
expenses, to the reasonable, documented and invoiced fees, charges and
disbursements of Cahill Gordon & Reindel LLP and to the extent reasonably
determined by the Administrative Agent to be necessary, one local counsel in
each relevant material jurisdiction and, in the case of an actual conflict of
interest where the Term Collateral Agent or any Lender affected by such conflict
notifies the Borrower of the existence of such conflict and thereafter retains
its own counsel, one additional

 

-19-



--------------------------------------------------------------------------------

conflicts counsel and (y) the fees and expenses of any other advisor or
consultant, to the reasonable, documented and invoiced fees, charges and
disbursements of such advisor or consultant, but solely to the extent that such
consultant or advisor has been retained with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed)), the repayment of all
advances made by the Term Collateral Agent hereunder or under any other Loan
Document on behalf of any Grantor and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution);

THIRD, to any agent of any other junior secured debt, in accordance with any
applicable intercreditor agreement; and

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Term Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Term Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Term Collateral Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Term Collateral
Agent or such officer or be answerable in any way for the misapplication
thereof. The Term Collateral Agent shall have no liability to any of the Secured
Parties for actions taken in reliance on information supplied to it as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to the Secured Obligations.

SECTION 4.03. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Term Collateral Agent if the Term Collateral
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Term Collateral
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable blue sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Term Collateral Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale

 

-20-



--------------------------------------------------------------------------------

thereof. Each Grantor acknowledges and agrees that in light of such restrictions
and limitations, the Term Collateral Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws to the extent the Term Collateral
Agent has determined that such a registration is not required by any
Requirements of Law and (b) may approach and negotiate with a limited number of
potential purchasers (including a single potential purchaser) to effect such
sale. Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the Term
Collateral Agent and the other Secured Parties shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Term Collateral Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a limited number
of purchasers (or a single purchaser) were approached. The provisions of this
Section 4.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Term Collateral Agent sells.

SECTION 4.04. Grant of License to Use Intellectual Property. Upon the occurrence
and during the continuance of an Event of Default, for the purpose of enabling
the Term Collateral Agent to exercise rights and remedies under this Agreement,
each Grantor hereby grants to the Term Collateral Agent an irrevocable (until
terminated as provided below), nonexclusive license (exercisable without payment
of royalty or other compensation to the Grantors) to use or sublicense (to its
contractors, agents or representatives, or otherwise exercising its remedies
hereunder) any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof to the extent that such
non-exclusive license (a) does not violate the express terms of any agreement
between a Grantor and a third party governing such Collateral consisting of
Intellectual Property, or gives such third party any right of acceleration,
modification, termination or cancellation therein and (b) is not prohibited by
any Requirements of Law; provided that such license and sublicenses with respect
to Trademarks shall be subject to the maintenance of quality standards with
respect to the goods and services on which such Trademarks are used sufficient
to preserve the validity of such Trademarks. The use of such license by the Term
Collateral Agent may be exercised solely during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Term Collateral Agent in accordance with the provisions of this Agreement
shall be binding upon the Grantors, notwithstanding any subsequent cure of an
Event of Default. For the avoidance of doubt, at the time of the release of the
Liens on any Collateral as set forth in Section 5.13, the license granted to the
Term Collateral Agent pursuant to this Section 4.04 with respect to such
Collateral shall automatically and immediately terminate.

 

-21-



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Term Collateral
Agent, Administrative Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Term Collateral Agent,
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default hereunder, regardless of whether the Term Collateral
Agent, Administrative Agent, any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Term Collateral Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.04 of the Credit Agreement; provided that
the Term Collateral Agent may, without the consent of any other Secured Party,
consent to a departure by any Grantor from any covenant of such Grantor set
forth herein to the extent such departure is consistent with the authority of
the Term Collateral Agent set forth in the definition of the term “Collateral
and Guarantee Requirement” in the Credit Agreement.

SECTION 5.03. Term Collateral Agent’s Fees and Expenses; Indemnification. The
provisions of Section 9.03 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis; provided that each reference therein to the
“Borrower” shall be deemed to be a reference to “each Grantor” and each
reference therein to the “Term Administrative Agent” shall be deemed to be a
reference to the “Term Collateral Agent.”

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of any Grantor or the Term Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

-22-



--------------------------------------------------------------------------------

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the Secured
Parties and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, in each case, in accordance with and subject to the
limitations set forth in Section 9.05 of the Credit Agreement.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Term Collateral Agent and a counterpart hereof shall have been executed
on behalf of the Term Collateral Agent, and thereafter shall be binding upon
such Grantor and the Term Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Grantor, the Term
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Grantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such
assignment or transfer shall be void) except as expressly provided in this
Agreement and the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 5.08. Right of Set-off. If an Event of Default under the Credit
Agreement shall have occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender to or for
the credit or the account of any Grantor against any of and all the obligations
of such Grantor then due and owing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although (i) such obligations may be contingent or unmatured and
(ii) such obligations are owed to a branch or office of such Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The applicable Lender shall notify the applicable Grantor and the
Term Collateral Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section 5.08. The rights of each Lender
under this Section 5.08 are in addition to other rights and remedies (including
other rights of setoff) that such Lender may have.

 

-23-



--------------------------------------------------------------------------------

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be construed
in accordance with and governed by the laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Term Collateral Agent, the Term
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Grantor or its respective
properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(e) Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding and the Borrower hereby accepts such designation and
appointment.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

 

-24-



--------------------------------------------------------------------------------

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Security Interest Absolute. All rights of the Term Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee securing or guaranteeing all or any of the Secured
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.

SECTION 5.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate automatically
upon the Termination Date.

(b) The Security Interest and all other security interests granted hereby shall
also automatically terminate and be released at the time or times and in the
manner set forth in Section 9.14 of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Term Collateral Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release so long as the
applicable Loan Party shall have provided the Term Collateral Agent such
certifications or documents as the Term Collateral Agent shall reasonably
request in order to demonstrate compliance with this Section 5.13. Any execution
and delivery of documents by the Term Collateral Agent pursuant to this Section
shall be without recourse to or warranty by the Term Collateral Agent.

SECTION 5.14. Additional Subsidiaries. The Grantors shall cause (i) each
Subsidiary of the Borrower (other than any Excluded Subsidiary) which, from time
to time, on or after the date hereof shall be required to pledge any assets) to
the Term Collateral Agent for the benefit of the Secured Parties pursuant to the
Credit Agreement and (ii) consistent with the Credit Agreement, any Domestic
Subsidiary, or to the extent reasonably acceptable to the Term Collateral Agent,
a Subsidiary that is not a Wholly Owned Subsidiary (including any consolidated
Affiliate in which its Subsidiaries own no Equity Interests), which the
Borrower, at its option, elects to become a Grantor, to execute and deliver to
the Term Collateral Agent a Grantor Supplement regarding such Subsidiary (as
applicable), in each case, within the time period provided in Section 5.11 of
the Credit Agreement. Upon execution and delivery of such documents to the Term
Collateral Agent, any such Subsidiary shall become a Grantor hereunder with the
same force and effect as if originally named as such herein. The execution and
delivery of any such

 

-25-



--------------------------------------------------------------------------------

instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

SECTION 5.15. Term Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby makes, constitutes and appoints the Term Collateral Agent (and all
officers, employees or agents designated by the Term Collateral Agent) the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Term Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable (until termination of this Agreement in
accordance with Section 5.13) and coupled with an interest. Without limiting the
generality of the foregoing, the Term Collateral Agent shall have the right, but
only upon the occurrence and during the continuance of an Event of Default and
written notice by the Term Collateral Agent to the Borrower of its intent to
exercise such rights, with full power of substitution either in the Term
Collateral Agent’s name or in the name of such Grantor (a) to receive, indorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to sign the name of
any Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) upon prior written notice to the Borrower, to send verifications of accounts
receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) upon prior written notice to the Borrower, to notify,
or to require any Grantor to notify, Account Debtors to make payment directly to
the Term Collateral Agent; (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Term Collateral Agent were the
absolute owner of the Collateral for all purposes, and (i) to make, settle and
adjust claims in respect of Article 9 Collateral under policies of insurance,
indorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto; provided that nothing herein
contained shall be construed as requiring or obligating the Term Collateral
Agent to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Term Collateral Agent, or to present
or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Term Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, bad faith or willful misconduct or that of any of their controlled
Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

SECTION 5.16. Pari Passu Intercreditor Agreement and ABL/Bond Intercreditor
Agreement Governs. Notwithstanding anything herein to the contrary, (i) the
Liens

 

-26-



--------------------------------------------------------------------------------

and security interests granted to the Term Collateral Agent for the benefit of
the Secured Parties pursuant to this Agreement and (ii) the exercise of any
right or remedy by the Term Collateral Agent hereunder or the application of
proceeds (including insurance proceeds and condemnation proceeds) of any
Collateral, are subject to the provisions of the ABL/Bond Intercreditor
Agreement and the Pari Passu Intercreditor Agreement, as applicable. In the
event of any conflict between the terms of the ABL/Bond Intercreditor Agreement,
the terms of the Pari Passu Intercreditor Agreement and the terms of this
Agreement, the terms of the ABL/Bond Intercreditor Agreement and the Pari Passu
Intercreditor Agreement shall govern, as applicable.

SECTION 5.17. Delivery of Collateral. In accordance with the terms of the
ABL/Bond Intercreditor Agreement and the Pari Passu Intercreditor Agreement, all
ABL Priority Collateral delivered to the ABL Representative shall be held by the
ABL Representative as gratuitous bailee for the Secured Parties solely for the
purpose of perfecting the security interest granted under this Agreement.
Notwithstanding anything herein to the contrary, prior to the Discharge of
Senior Secured Debt Obligations with respect to ABL First Lien Collateral (as
defined in the ABL/Bond Intercreditor), to the extent any Grantor is required
hereunder to deliver ABL First Lien Collateral to the Term Collateral Agent and
is unable to do so as a result of having previously delivered such ABL First
Lien Collateral to the ABL Representative in accordance with the terms of the
ABL Security Documents, such Grantor’s obligations hereunder with respect to
such delivery shall be deemed satisfied by the delivery to the ABL
Representative, acting as gratuitous bailee of the Term Collateral Agent. Terms
used in this Section 5.17 and not otherwise defined herein shall have the
meanings given to such terms in the ABL/Bond Intercreditor Agreement.

SECTION 5.18. No Liability. The Term Collateral Agent shall not be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Term Collateral Agent’s Lien thereon,
or any certificate prepared by any Loan Party in connection therewith, nor shall
the Term Collateral Agent be responsible or liable to the Lenders for any
failure to monitor or maintain any portion of the Collateral.

[Remainder of Page Intentionally Left Blank]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BUILDERS FIRSTSOURCE, INC., as Grantor By:  

/s/ Donald F. McAleenan

Name:   Donald F. McAleenan Title:   Senior Vice President and Secretary The
Grantors Listed on Schedule I: By:  

/s/ Donald F. McAleenan

Name:   Donald F. McAleenan Title:   Senior Vice President and Secretary

 

[Signature Page for Term Collateral Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Term Collateral Agent By:  

/s/ Michael Winters

Name:   Michael Winters Title:   Vice President By:  

/s/ Michael Shannon

Name:   Michael Shannon Title:   Vice President

 

[Signature Page for Term Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

GRANTORS

 

1. Builders FirstSource Holdings, Inc., a Delaware corporation

 

2. Builders FirstSource - Northeast Group, LLC, a Delaware limited liability
company

 

3. Builders FirstSource - Texas GenPar, LLC, a Delaware limited liability
company

 

4. Builders FirstSource - MBS, LLC, a Delaware limited liability company

 

5. Builders FirstSource - Texas Group, L.P., a Texas limited partnership

 

6. BFS Texas, LLC a Delaware limited liability company

 

7. BFS IP, LLC a Delaware limited liability company

 

8. Builders FirstSource - South Texas, L.P., a Texas limited partnership

 

9. Builders FirstSource - Intellectual Property, L.P., a Texas limited
partnership

 

10. Builders FirstSource - Texas Installed Sales, L.P., a Texas limited
partnership

 

11. Builders FirstSource - Dallas, LLC, a Delaware limited liability company

 

12. Builders FirstSource - Florida, LLC, a Delaware limited liability company

 

13. Builders FirstSource - Florida Design Center, LLC, a Delaware limited
liability company

 

14. Builders FirstSource - Ohio Valley, LLC, a Delaware limited liability
company

 

15. BFS, LLC, a Delaware limited liability company

 

16. Builders FirstSource - Atlantic Group, LLC, a Delaware limited liability
company

 

17. Builders FirstSource - Southeast Group, LLC, a Delaware limited liability
company

 

18. Builders FirstSource - Raleigh, LLC, a Delaware limited liability company

 

19. Builders FirstSource - Colorado Group, LLC, a Delaware limited liability
company

 

20. Builders FirstSource - Colorado, LLC, a Delaware limited liability company

 

21. ProBuild Holdings LLC, a Delaware limited liability company

 

22. ProBuild Company LLC, a Delaware limited liability company

 

23. ProBuild North Transportation LLC, a Washington limited liability company

 

24. Timber Roots, LLC, a Washington limited liability company

 

25. Spenard Builders Supply LLC, an Alaska limited liability company

 

26. Pro-Build Real Estate Holdings, LLC, a Delaware limited liability company

 

27. Builder’s Capital, LLC, a New York limited liability company